NO








NO. 12-10-00106-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
BENJAMIN GEORGE SIMPSON,
APPELLANT                                                     '     APPEAL
FROM THE 
 
V.                                                                         '     COUNTY COURT
AT LAW OF
 
THE STATE OF TEXAS,                                 '     ANDERSON
COUNTY, TEXAS
APPELLEE
 


MEMORANDUM
OPINION
PER
CURIAM
            Appellant
was convicted of assault causing bodily injury and sentenced to one year of
confinement in the Anderson County Jail.  After sentencing, Appellant filed a
notice of appeal and a motion for new trial.  We have received a copy of the trial
court’s order granting Appellant’s motion for new trial.  This order renders
this appeal moot.  Accordingly, we dismiss the appeal.
Opinion delivered June 9, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)